


STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (“Agreement”) is made and entered into in
duplicate effective the 12 day of June 2012, by and among Lauren Notar
(“Buyer”); and Harry Bygdnes (“Seller”).




RECITALS






A.

Seller owns ten million (10,000,000) shares of $.001 par common stock of Source
Gold Corp., a Nevada corporation (“Company”) (the “Shares”).






B.

Seller desires to sell, assign, transfer, convey, deliver and set over the
Shares to Buyer, on the terms and subject to the conditions specified by the
provisions of this Agreement.






C.

Buyer desires to purchase and acquire the Shares from Seller, on the terms and
subject to the conditions specified by the provisions of this Agreement.




NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:




ARTICLE I




DEFINITIONS




For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article I:




“Breach” - a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.




“Buyer” - Lauren Notar, as defined in the preamble of this Agreement.





1




--------------------------------------------------------------------------------




“Consent” - any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).




“Contemplated Transaction” - the transaction contemplated by the provisions of
this Agreement, including:






(a)

the sale of the Shares by Seller to Buyer;






(b)

the performance by Buyer and Seller of their respective covenants and
obligations pursuant to this Agreement; and






(c)

Buyer’s acquisition and purchase of the Shares from the Seller.




“Contract” - any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
obligating.




“Encumbrance” - any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any nature whatsoever, including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership.




“Governmental Authorization” - any approval, consent, license, permit, waiver,
or other authorization issued, granted, given, or otherwise made available by or
pursuant to the authority of any Governmental Body or pursuant to any Legal
Requirement.




“Governmental Body” - any:






(a)

nation, state, commonwealth, county, city, town, village, district, ward, or
other jurisdiction of any nature;






(b)

federal, state, local, municipal, foreign, or other government;






(c)

governmental or quasi-governmental authority of any nature whatsoever (including
any governmental agency, branch, department, official, or entity and any court
or other tribunal);






(d)

multi-national organization or body; or






(e)

body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature whatsoever.








2




--------------------------------------------------------------------------------




“Knowledge” - an individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual should have been aware of such fact or
other matter, after reasonable investigation thereof.




A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, manager, executor, or trustee
of such Person (or in any similar capacity) has, or at any time had, Knowledge
of such fact or other matter.




“Legal Requirement” - any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.




“Order” - any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.




“Person” - any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, fraternal
organization, group, joint venture, estate, trust, association, organization,
labor union, or other entity or Governmental Body.




“Proceeding” - any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.




“Representative” - with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.




“Securities Act” - the Securities Act of 1933, or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.




“Seller” - Harry Bygdnes, as defined in the preamble of this Agreement.




“Shares” - as defined in the Recital A of this Agreement.




“Threatened” - a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
cause a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter probably will be asserted, commenced, taken, or
otherwise pursued in the future.





3




--------------------------------------------------------------------------------




ARTICLE II




SALE AND TRANSFER OF SHARES






2.1

Shares. On the terms and subject to the conditions of this Agreement, upon the
execution of this Agreement, Seller will sell, transfer, assign, convey, deliver
and set over the Shares to Buyer, and Buyer will purchase and acquire the Shares
from Seller.






2.2

Purchase Price. The aggregate purchase price for the Shares shall be, and hereby
is, Ten Thousand Dollars ($10,000.00) (“Purchase Price”).  The Purchase Price
shall be paid on the date of execution of this Agreement.






2.3

Obligations upon Execution. Upon the execution of this Agreement:






(a)

Seller will deliver to Buyer the certificate or certificates representing the
Shares, duly endorsed (or accompanied by duly executed stock powers), for
transfer to Buyer; and






(b)

Buyer will pay and deliver to Seller the Purchase Price.




ARTICLE III




REPRESENTATIONS AND WARRANTIES OF SELLER




Seller represents and warrants to Buyer as follows:






3.1

Authority; No Conflict.






(a)

This Agreement constitutes the legal, valid, and binding obligation of Seller,
enforceable against Seller in accordance with its terms. Seller has the absolute
and unrestricted right, power, authority, and capacity to execute and deliver
this Agreement and to perform Seller’s obligations pursuant to this Agreement.






(b)

Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transaction will, directly or indirectly
(with or without notice or lapse of time):






(i)

contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transaction
or to exercise any remedy or obtain any relief pursuant to, any Legal
Requirement or any Order to which Seller or any Shares may be subject;








4




--------------------------------------------------------------------------------






(ii)

contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any applicable Contract; or






(iii)

result in the imposition or creation of any Encumbrance upon or with respect to
any of the Shares.






(c)

Seller is not and will not be required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transaction.






3.2

Ownership of Shares.

  Seller is the record and beneficial owner and holder of the Shares, free and
clear of all Encumbrances. There are no Contracts relating to the encumbrance,
sale, transfer or other disposition of any of the Shares. Seller does not own,
or has any Contract to acquire, any equity securities or other securities of the
Company.






3.3

Legal Proceedings; Orders.






(a)

There is no pending Proceeding:






(i)

that has been commenced by or against Seller that relates to or may affect the
Shares; or






(ii)

that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transaction;






(b)

There is no Order to which any of the Shares is subject;






(c)

Seller is not subject to any Order that relates to any of the Shares;






(d)

No event has occurred or circumstance exists that may constitute or result in
(with or without notice or lapse of time) a violation of or failure to comply
with any term or requirement of any Order to which Seller or any of the Shares
is subject; and






(e)

Seller has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding any actual,
alleged, possible, or potential violation of, or failure to comply with, any
term or requirement of any Order to which Seller or any of the Shares is or has
been subject.








5




--------------------------------------------------------------------------------






(f)

To the Knowledge of Seller, (1) no such Proceeding or Order has been Threatened,
and (2) no event has occurred or circumstance exists that may give result in or
serve as a basis for the commencement of any such Proceeding or the issuance of
any such Order.






3.4

Directed Selling Efforts in the United States.  Seller and Seller’s
Representatives have not engaged in any activity undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for any of the Shares.






3.5

No Sale in the United States.  No part of the Contemplated Transaction shall
occur within the United States.






3.6

Brokers or Finders. Seller and Seller’s Representatives have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with the
contemplated transaction.






3.7

Disclosure.  No representation or warranty of Seller in this Agreement omits to
specify a material fact necessary to make the information specified herein or
therein, considering the circumstances in which that information was furnished,
not misleading.




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer represents and warrants to Seller as follows:






4.1

Authority; No Conflict.






(a)

This Agreement constitutes the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms.  Buyer has the absolute
and unrestricted right, power, authority, and capacity to execute and deliver
this Agreement and to perform its obligations pursuant to this Agreement, and
Buyer has the absolute and unrestricted right, power, authority, and capacity to
execute and deliver this Agreement.






(b)

Neither the execution and delivery of this Agreement nor the consummation or
performance of the Contemplated Transaction will, directly or indirectly (with
or without notice or lapse of time):






(i)

contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transaction
or to exercise any remedy or obtain any relief pursuant to, any Legal
Requirement or any Order to which Buyer may be subject;








6




--------------------------------------------------------------------------------






(ii)

contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by Buyer or that otherwise relates to the business of Buyer;






(iii)

cause Seller to become subject to, or to become liable for the payment of, any
Tax; or






(iv)

contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
pursuant to, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract.






(c)

Buyer is not or will not be required to give any notice to or obtain any Consent
from any Person in connection with the execution and delivery of this Agreement
or the consummation or performance of the Contemplated Transaction.






(d)

Buyer is acquiring the Shares for Buyer’s own account and not with an intention
of distribution as contemplated by the provisions of Section 2(a)(11) of the
Securities Act.






(e)

Buyer is not an “U.S. Person” as such term is defined in Rule 902(k)(2) of
Regulation S promulgated pursuant to the Securities Act.






4.2

The Shares are Restricted Securities.  Buyer is aware that there are substantial
restrictions on the transferability of the Shares.  As the Shares have not been
registered pursuant to the provisions of the Securities Act, the Shares are
“restricted securities” and cannot be transferred, assigned, sold, or otherwise
conveyed in the United States of America without such registration or pursuant
to a transaction exempt from such registration.  Buyer is aware that Buyer shall
be responsible for compliance with all conditions on transfer imposed by
applicable law.






4.3

No Right to Require Registration of the Shares.  Buyer is aware that Buyer has
no right to require that the Shares be registered pursuant to the provisions of
the Securities Act or the securities laws of any other applicable jurisdiction.
Buyer is aware that neither the Company nor Seller has no obligation to assist
Buyer in obtaining any exemption from any registration requirements imposed by
applicable law, or registering or qualifying the Shares in any jurisdiction.
 Buyer is aware that Buyer shall be responsible for compliance with all
conditions on transfer imposed by the Securities and Exchange Commission or a
securities administrator or similar person of any applicable state or other
jurisdiction.






4.4

Disclosure.  No representation or warranty of Buyer in this Agreement omits to
specify a material fact necessary to make the information specified herein or
therein, considering the circumstances in which that information was furnished,
not misleading.








7




--------------------------------------------------------------------------------






4.5

Brokers or Finders. Buyer and Buyer’s Representatives have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement.




ARTICLE V




INDEMNIFICATION; REMEDIES






5.1

Survival; Right to Indemnification Not Affected by Knowledge. All
representations, warranties, covenants, and obligations in this Agreement will
survive this Agreement. The right to indemnification, payment of Damages (as
defined in Section 5.2 and Section 5.3 below) or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of Damages, or other remedy based
on such representations, warranties, covenants, and obligations.






5.2  

Indemnification and Payment of Damages by Seller. Seller will indemnify and hold
harmless Buyer for, and will pay to Buyer the amount of, any loss, liability,
claim, damage (including incidental and consequential damages), expense
(including reasonable costs of investigation and defense and reasonable
attorneys’ fees) or diminution of value, whether or not involving a third-party
claim (collectively, “Damages”), directly or indirectly, resulting from or in
connection with:






(a)

any Breach of any representation or warranty made by Seller in this Agreement;






(b)

any Breach by Seller of any covenant or obligation of Seller in this Agreement;
or






(c)  

any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any such Person with Seller (or any Person acting on their behalf) in connection
with any of the Contemplated Transaction.




The remedies provided in this Section 5.2 will not be exclusive of or limit any
other remedies that may be available to Buyer.








8




--------------------------------------------------------------------------------






5.3  

Indemnification and Payment of Damages by Buyer. Buyer will indemnify and hold
harmless Seller for, and will pay to Seller the amount of, any loss, liability,
claim, damage (including incidental and consequential damages), expense
(including reasonable costs of investigation and defense and reasonable
attorneys’ fees) or diminution of value, whether or not involving a third-party
claim (collectively, “Damages”), directly or indirectly, resulting from or in
connection with:






(a)

any Breach of any representation or warranty made by Buyer in this Agreement;






(b)

any Breach by Buyer of any covenant or obligation of Buyer in this Agreement; or






(c)  

any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any such Person with Buyer (or any Person acting on their behalf) in connection
with any of the Contemplated Transaction.




The remedies provided in this Section 5.3 will not be exclusive of or limit any
other remedies that may be available to Seller.




ARTICLE VI




GENERAL PROVISIONS






6.1

Expenses. Except as otherwise expressly provided in this Agreement, each party
shall pay all expenses, costs and fees (including attorneys’ fees) incurred by
that party in connection with the Contemplated Transaction, including the
preparation, execution and delivery of this Agreement.






6.2

Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by facsimile
or email (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile or
email numbers set forth below (or to such other addresses and facsimile numbers
or email addresses as a party may designate by notice to the other parties):











9




--------------------------------------------------------------------------------






Seller:

Harry Bygdnes

C/O Thanyarat Inla
Moo 5
Baan donyanang
T. Nakha O. Moung
J. Udon Thani 41000, Thailand

Skype; harrybyg

Email address: harrybyg@gmail.com






Buyer:

Lauren Notar

205 Pine Cove Road,

Burlington, Ontario,

L7N 1W7

Facsimile number: 905-632-8882

Email address: laumax10@gmail.com






6.3

Further Assurances. The parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent and purpose of
this Agreement and the documents referred to in this Agreement.






6.4

Waiver. The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power, or privilege pursuant to this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.






6.5

Entire Agreement and Modification. This Agreement supersedes all prior
agreements among the parties with respect to its subject matter and constitutes
the complete and exclusive statement of the terms of the Agreement among the
parties with respect to its subject matter. This Agreement may not be amended
except by a written Agreement executed by the party to be charged with such
amendment.








10




--------------------------------------------------------------------------------






6.6

Assignments, Successors, and No Third-party Rights. No party may assign any of
its rights pursuant to this Agreement without the prior written consent of the
other party, and any such assignment shall be null and void ab initio. Subject
to the preceding sentence, this Agreement will apply to, obligate in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person, other than the parties to this Agreement, any
legal or equitable right, remedy, or claim pursuant to or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns.






6.7

Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.






6.8

Section Headings, Construction. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “section” or “sections” refer to the
corresponding section or sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.






6.9

Time of Essence. With regard to all dates and time periods set forth or referred
to in this Agreement, time is of the essence.






6.10

Governing Law. This Agreement will be governed by the laws of the State of
Nevada, without regard to conflicts of laws principles.






6.11

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
Agreement.




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.




Seller:




___________________________________

Harry Bygdnes




Buyer:




________________________________

Lauren Notar





11


